     Case: 1:20-cr-00280 Document #: 61 Filed: 04/12/21 Page 1 of 1 PageID #:120

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:20−cr−00280
                                                          Honorable Andrea R. Wood
Paris Mickle, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 12, 2021:


         MINUTE entry before the Honorable Andrea R. Wood as to Paris Mickle: At the
emailed request of the parties, the Change of Plea Hearing set for 4/13/2021 is stricken
and reset for 4/29/2021 at 2:00 PM. The hearing shall proceed by video conference. To
ensure public access to court proceedings, members of the public and media may call in to
listen to remote hearings. The call−in number is (650)−479−3207 and the meeting ID is
180 813 1170##. Counsel of record will receive an email prior to the start of the hearing
with instructions to join the call. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting
of court proceedings. Violation of these prohibitions may result in sanctions, including
removal of court−issued media credentials, restricted entry to future hearings, denial of
entry to future hearings, or any other sanctions deemed necessary by the Court. Without
objection, time will be excluded through and including 4/29/2021 in the interest of justice
pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv) to allow reasonable time for
investigation and effective pretrial preparation. Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
